IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





AP-75,881


EX PARTE JUAN DANIEL MORENO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-06-73849-R IN THE 265TH DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
habitation and sentenced to ten years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that his plea was rendered involuntary because Applicant pled guilty
pursuant to an agreement that he would be placed on probation if he successfully completed boot
camp.  Applicant successfully completed boot camp, but was not timely bench warranted to the trial
court so that he could be placed on shock probation pursuant to the plea agreement.  The trial court
determined that Applicant's plea was pursuant to an agreement that he would be placed on shock
probation, which could not be carried out because Applicant was not brought back to the trial court
while it retained jurisdiction.  Applicant is entitled to relief.
	Relief is granted.  The judgment in Cause No. F-06-73849-R in the 265th Judicial District
Court of Dallas County is set aside, and Applicant is remanded to custody of the Sheriff of Dallas
County to answer the charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division.

Delivered: April 2, 2008
Do Not Publish